Upon a motion for a rehearing, the appellant’s counsel insisted that the question of plaintiff’s capacity, as bearing upon the defense set up, was properly one of fact for the jury, and was improperly taken from the jury by the trial court; and they cited to this point, in addition to cases mentioned in their former brief, Pa. R. R. Co. v. Lewis, Am. Law Reg. for November, 1875, p. 665, and distinguished the case of Loomis v. Terry, 17 Wend., 496, as one where the verdict covered every question of fact in the case. They also contended that if the question of punitory damages was properly allowed to go to the jury at all, then the evidence showing the conduct of plaintiff which provoked the attack upon him should have been allowed to go to the jury for the purpose of mitigating the punitory, damages (Moreley v. Dunbar, 24 Wis., 183); and that the jury were really forbidden to consider this evidence, by the instructions.
The motion for a rehearing was denied.